Citation Nr: 1707152	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-50 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


1.  Entitlement to an increased rating for right knee disability (Osgood-Schlatters Disease with chondromalacia patella), currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral strain with sciatica, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.   

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in August 2013 when the Board denied the Veteran's claim for an increased rating for lumbosacral strain with sciatica, and remanded the issue of the Veteran's right knee disability for another VA examination.  The August 2013 decision noted that the Veteran had failed to appear for a July 2010 Board hearing without good cause.  In May 2016, these matters were again before the Board and were remanded because, upon further review of the record, it appeared that the Veteran had requested that his July 2010 Board hearing be rescheduled due to a medical issue.  Subsequently, in a February 24, 2017 decision, the Board vacated its August 2013 denial of the Veteran's claim for entitlement to an increased rating for his back disability.  Therefore, both issues are once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the December 2016 Board hearing, it was noted that approximately 32 pages of "updated VA treatment records" were submitted at that time.  However, the electronic claims file does not reflect that any such records were actually added to the file.  All pertinent VA clinical records should be associated with the claims file before Board adjudication.

With regard to both the right knee and the back, the Veteran testified that he is "basically housebound" and does not go out unless he absolutely has to because he cannot walk. (See Board hearing transcript, page 9.)

The Board finds, as is discussed in further detail below, that the Veteran should be afforded VA examinations to determine the extent of his service-connected right knee and back disabilities.  

The Court of Appeals for Veterans Claims recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The Veteran was afforded VA examinations, including in August 2008 (knee and back) and September 2013 (knee).  A review of the reports of these examinations reveals that, range of motion testing was only assessed with respect to the right knee in 2013, and passive range of motion was only provided for the spine in the 2008 examination.  Range of motion testing with weight-bearing or nonweight-bearing was not assessed.  Consequently, the Board finds that the examinations are inadequate for rating purposes pursuant to Correia and remand is warranted for a new VA examination to obtain the appropriate range of motion testing. 
Right Knee Disability

The most recent VA examination is from 2013.  The September 2013 examination report reflects that the Veteran had normal right knee stability on all three tests performed.  (An August 2008 VA examination reflects that the Veteran reported instability but that no instability was found on examination.)

At the December 2016 Board hearing, the Veteran testified that his right knee disability is worse since his most recent VA examination in 2013.   He testified that he has fallen because his knee "just goes out".  (See Board hearing transcript, pages 4 and 5.)  

The Board notes that while a Veteran may have the subjective feeling of giving way, stability and instability may be observed upon objective clinical examination.  

Based on the foregoing (i.e. the Veteran's statements as to a worsening), the Board finds that the Veteran should be scheduled for another examination to determine the severity of his right knee disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); 

Back Disability

The Veteran testified at the December 2016 Board hearing that his low back disability with sciatica has progressively become worse.  (See Board hearing transcript, page 7.)  He testified that at times, he can hardly stand up without the use of an assistive device.  With regard to radiating pain, he stated that in the last two or three years, he has tried to deal with pain management without the use of narcotics, but as a result he has continual pain every day.  

The most recent VA examination for the back is from August 2008 and notes the Veteran's complaints of sciatica and pain on motion.  A February 2009 peripheral nerve examination report reflects that the Veteran's complaints with regard to his left lower extremity were due to a traumatic left foot injury with resulting peripheral neuropathy of the left lower extremity and not due to any spinal cord disease or trauma to the nerve roots.

Given the Veteran's assertions as to a worsening of his pain since the 2008 VA examination, which is now more than eight years old, the Board finds that he should be scheduled for another examination to determine the current severity of his disability. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA and non-VA clinical records for the Veteran's right knee and back, including VA records from 2013 to present.  

2. Please ask the Veteran to resubmit the records which he attempted to submitted to the RO at the time of the December 2016 Board hearing.

3. Schedule the Veteran for a VA examination to determine the current extent of his service-connected right knee disability.  In particular, the examiner is requested to: 

a. Include whether there is objective evidence of instability; and

b. The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

d. The examiner should review the prior VA examination reports from 2008 and 2013 and provide a retrospective opinion which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

4. Schedule the Veteran for a VA examination to determine the current extent of his service-connected back disability.  In particular, the examiner is requested to:

a. Include the severity of any neurological symptomatology identified as related to the service-connected back disability.  The examiner should perform all necessary tests and should discuss whether the Veteran's has lower extremity complaints due to his service-connected back disability or due to a non-service connected disability (i.e. see February 2009 peripheral neuropathy examination report).

b. The examiner should test the range of motion of the Veteran's low back in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

d. The examiner should review the prior VA examination report from 2008 and provide a retrospective opinion which identifies the range of motion of the Veteran's spine in weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

5.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




